        Case 6:20-cv-00108-CL           Document 22        Filed 09/21/21       Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 VINCENT S., 1                                                         Case No. 6:20-cv-00108-CL

                        Plaintiff,                                       OPINION AND ORDER

                v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                        Defendant.


CLARKE, Magistrate Judge.

       Vincent S. ("Plaintiff') brings this appeal challenging the Commissioner of the Social

Security Administration's ("Commissioner") denial of his application for Supplemental Security

Income (SSI) under Title XVI of the Social Security Act. The Court has jurisdiction to hear this

appeal pursuant to 42 U.S.C. § 1383(c)(3), which incorporates the review provisions of 42 U.S.C.

§ 405(g). For the reasons explained below, the Commissioner's decision is affirmed.


       1 Inthe interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party's immediate family member.


PAGE I - OPINION AND ORDER
        Case 6:20-cv-00108-CL         Document 22        Filed 09/21/21     Page 2 of 9




                                  STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner's findings

are '"not supported by substantial evidence or [are] based on legal error."' Bray v. Comm'r Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Adm in., 466 F .3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as "'more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion."' Id. (quoting Andrews v. Shalala, 53 F .3d 1035, 1039

(9th Cir. 1995)).

       The district court "cannot affirm the Commissioner's decision 'simply by isolating a

specific quantum of supporting evidence."' Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner's conclusions. Id. Where the record as a whole can support either a grant or a

denial of Social Security benefits, the district court '"may not substitute [its] judgment for the

[Commissioner's]."' Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, I 152

(9th Cir. 2007)).

                                       BACKGROUND

I.     PLAINTIFF'S APPLICATION

       Before applying for SSI, Plaintiff worked as an auto mechanic. (Tr. 286.) Plaintiffs

application for SSI alleges disability as of November 1, 2016 due to neck and back pain, shoulder

problems, carpal tunnel syndrome, neuropathy, sleep apnea, obesity, diabetes mellitus, chronic

obstructive pulmonary disease, chronic right ankle sprain, and coronary artery disease. (Tr. 197.)

The Commissioner denied Plaintiff's application for SSI initially and upon reconsideration.

Plaintiff then requested a hearing before an Administrative Law Judge (ALJ). After an

PAGE 2-OPINION AND ORDER
        Case 6:20-cv-00108-CL          Document 22        Filed 09/21/21      Page 3 of 9




administrative hearing, ALJ Rauenzahn issued a written decision dated December 3, 2018, denying

Plaintiffs application. (Tr. 13-20.) The Appeals Council denied Plaintiffs request for review,

making the ALJ's decision the final decision of the Commissioner. (Tr. 1-6.) Plaintiff now seeks

judicial review of that decision.

II.    THE SEQUENTIAL ANALYSIS

       A claimant is considered disabled ifhe or she is unable to "engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which ... has

lasted or can be expected to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l)(A). "Social Security Regulations set out a five-step sequential process for determining

whether an applicant is disabled within the meaning of the Social Security Act." Keyser v.

Comm'r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five steps are: (1) whether

the claimant is currently engaged in any substantial gainful activity; (2) whether the claimant has

a severe impairment; (3) whether the impairment meets or equals a listed impairment; (4) whether

the claimant can return to any past relevant work; and (5) whether the claimant is capable of

performing other work that exists in significant numbers in the national economy. Id. at 724-25.

The claimant bears the burden of proof for the first four steps. Bustamante v. Massanari, 262 F.3d

949, 953-54 (9th Cir. 2001). If the claimant fails to meet the burden at any of those steps, the

claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137, 140-41 (1987).

        The Commissioner bears the burden of proof at step five of the sequential analysis, where

the Commissioner must show the claimant can perform other work that exists in significant

numbers in the national economy, "taking into consideration the claimant's residual functional

capacity, age, education, and work experience." Tackett, 180 F.3d at 1100. If the Commissioner

fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at 954 (citations omitted).



PAGE 3 - OPINION AND ORDER
        Case 6:20-cv-00108-CL          Document 22         Filed 09/21/21     Page 4 of 9




III.   THE ALJ'S DECISION

       The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 15-20.) At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity since his alleged onset date of November I, 2016. (Tr. 15.) At step two, the ALJ

determined that Plaintiff suffered from the severe impairments of degenerative disc disease of the

cervical and lumbar spine with radicular symptoms status post surgery; mild lumbar and thoracic

scoliosis; bilater~l rotator cuff strains and right rotator cuff syndrome; bilateral carpal tunnel

syndrome, status post right carpal tunnel release; mild right ulnar neuropathy; obstructive sleep

apnea; obesity; diabetes mellitus; chronic obstructive pulmonary disease (COPD); chronic right

ankle sprain with mild right degenerative joint disease; diabetic neuropathy; and coronary artery

disease. (Tr. 15.)

       At step three, the ALJ concluded that Plaintiff did not have an impairment or combination

of impairments that meets or equals a Listing. (Tr. 16.)

       The ALJ then determined Plaintiffs residual functional capacity ("RFC"), finding that

Plaintiff retained the ability to perform light work with the following limitations: he can lift and

carry 20 pounds occasionally and IO pounds frequently; he can stand and/or walk for

approximately 2 hours and sit for approximately 6 hours in an 8-hour workday with normal breaks;

he should have the freedom to change positions briefly for 1-2 minutes, each hour, while remaining

on task; he cannot climb ladders, ropes, or scaffolds and can occasionally climb stairs and ramps;

he can occasionally stoop, kneel, crouch, and balance but he cannot crawl; he can occasionally

reach overhead with bilateral upper extremities and frequently reach in all other directions with

the right upper extremity; he can frequently handle, finger, and feel with the bilateral upper

extremities; he can understand, remember, and carry out uninvolved and routine instructions that

require only occasional predictable variations from standard procedures consistent with reasoning

PAGE4-OPINION AND ORDER
        Case 6:20-cv-00108-CL          Document 22        Filed 09/21/21      Page 5 of 9




level of 2; and he can have occasional exposure to atmospheric conditions and no exposure to

moving mechanical parts and high, unprotected place hazards, all as rated by the DOT. (Tr. 17.)

       At step four, the ALJ found that Plaintiff had no past relevant work. (Tr. 19.) At step five,

the ALJ determined that Plaintiff could perform jobs existing in significant numbers in the national

economy, including electronics worker, inspector hand packager, and production assembler. (Tr.

20.) The ALJ therefore concluded that Plaintiff was not disabled. (Tr. 20.)

       Plaintiff argues that the ALJ erred by (1) improperly evaluating the medical opinion

evidence; (2) improperly rejecting Plaintiffs subjective symptom testimony; and (3) failing to

include all of Plaintiffs obesity-related limitations in the RFC.

                                          DISCUSSION

I.     MEDICAL OPINION EVIDENCE

       Plaintiff first argues that the ALJ improperly rejected the opinion of Physician Assistant

(PA) Katelyn Matzo II. "There are three types of medical opinions in social security cases: those

from treating physicians, examining physicians, and non-examining physicians." Valentine v.

Comm'r Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009). "Where a treating or examining

physician's opinion is contradicted by another doctor, the '[ALJ] must determine credibility and

resolve the conflict."' Id. (citation omitted). "An ALJ may only reject a treating physician's

contradicted opinions by providing 'specific and legitimate reasons that are supported by

substantial evidence."' Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (quoting Ryan v.

Comm'rofSoc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008)).

       "An ALJ can satisfy the 'substantial evidence' requirement by 'setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof,

and making findings."' Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick

v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)). Merely stating conclusions is insufficient: "The

PAGE 5 -OPINION AND ORDER
        Case 6:20-cv-00108-CL          Document 22        Filed 09/21/21     Page 6 of 9




ALJ must do more than state conclusions. He must set forth his own interpretations and explain

why they, rather than the doctors', are correct." Id. "[A]n ALJ errs when he rejects a medical

opinion or assigns it little weight while doing nothing more than ignoring it, asserting without

explanation that _another medical opinion is more persuasive, or criticizing it with boilerplate

language that fails to offer a substantive basis for his conclusion." Id. at 1012-13 (citing Nguyen

v. Chater, 100 F.3d 1462, 1464 (9th Cir. 1996)).

        Treating physician assistant Matzoll completed a 5-page questionnaire regarding Plaintiff's

impairments. (Tr. 517-21.) In the questionnaire, PA Matzoll opined that Plaintiff would need to

lay down for ten minutes of every hour, and that he would miss four or more workdays per month.

(Tr. 520:.21.)

        The ALJ rejected PA Matzoll's opinion. (Tr. 18-19.) The ALJ first found that PA Matzoll's

opinion was not supported by the medical record. The ALJ need not accept a physician's opinion

that is inadequately supported by clinical findings. Chaudhry v. Astrue, 688 F.3d 661, 671 (9th

Cir. 2012). Here, while PA Matzoll opined that Plaintiff had weakness in his legs, various other

treatment records showed that Plaintiff had normal muscle tone and strength and that he walked

with a normal gait. (Tr. 416, 443, 524.) In 2018, Plaintiff also reported to PA Matzo II that he had

no muscle weakness. (Tr. 448.) On this record, it was reasonable for the ALJ to infer the PA

Matzoll's opinion regarding Plaintiff's leg strength conflicted with the medical records.

        The ALJ next found that PA Matzoll's opinion was not consistent with objective evidence

in the record. (Tr. 18-19.) The ALJ may discount a medical opinion when it is inconsistent with

the record. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). Here, while PA Matzoll

opined that Plaintiff would need to lie down for ten minutes every hour, Plaintiff testified that

laying down did not actually alleviate his overall pain, and that he only needed to lie down "every



PAGE 6- OPINION AND ORDER
       Case 6:20-cv-00108-CL             Document 22     Filed 09/21/21      Page 7 of 9




once in a while." (T_r. 19, 38.) On _this record, the ALJ provided legally sufficient reasons for

rejecting PA Matzoll's opinion that were based on a rational reading of the record. While Plaintiff

provides an alternative reading of the record, the Court must affirm the ALJ's reasoning when

based upon substantial evidence supported by legally sufficient reasons.

II.    SUBJECTIVE SYMPTOM TESTIMONY

       Plaintiff next argues that the ALJ improperly rejected his subjective symptom testimony.

The ALJ is required to provide specific, clear and convincing reasons for rejecting a claimant's

testimony. Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014). At the administrative hearing,

Plaintiff testified that he was unable to work primarily due to back and neck pain. Plaintiff also

alleged that he was so limited that he has problems walking more than 100 feet at a time. (Tr. 37.)

       The ALJ rejected Plaintiffs testimony to the extent that it conflicted with the RFC. (Tr.

17- 19.) The ALJ first noted that Plaintiffs statements were contradicted by the medical opinion

evidence of record. The ALJ may consider objective medical evidence when assessing a claimant's

testimony and may discount a claimant's statements if medical opinion evidence contradicts the ·

claimant's subjective testimony. 20 C.F.R. 416.929(c)(2); Carmickle v. Comm'r, 533 F.3d 1155,

1161 (9th Cir. 2008). Here, while Plaintiff claimed that his neck, back, hip, and wrist pain were

not mitigated by physical therapy, medical records reveal that Plaintiff presented in no distress

when he visited Pain Consultants of Oregon in late 2016. (Tr. 18, 286.) Further, although Plaintiff

complained of leg pain and diffuse tenderness to palpitation, he walked with a normal gait. (Tr.

18, 286.) Other medical providers found that Plaintiff had normal muscle tone and strength. (Tr.

416, 443, 452, 524.) On this record, it was reasonable for the ALJ to infer that Plaintiff was less

limited than alleged in his testimony because his allegations were contradicted by the medical

record. Carmickle, 533 F .3d at I 161.



PAGE 7-OPINION AND ORDER
        Case 6:20-cv-00108-CL           Document 22         Filed 09/21/21      Page 8 of 9




       As further medical evidence contradicting Plaintiffs statements regarding his pain-related

symptoms and limitations, the ALJ noted that Plaintiff exhibited a normal range of motion in all

extremities immediately after his allegedly disabling ankle injury of 2017. (Tr. 18, 349.) Three

months following the accident, Plaintiff presented with "good" ankle strength and was in no acute

distress. (Tr. 349.) This evidence further supports the ALJ's conclusion that Plaintiff was not as

limited as alleged in his testimony. Because the ALJ provided a legally sufficient reason for

rejecting Plaintiffs testimony that he .suffers from disabling pain, the ALJ's evaluation of

Plaintiffs testimony was free of harmful error.

III.    OBESITY

       Plaintiff argues, finally, that the ALJ failed to consider Plaintiffs obesity and to include all

of his obesity-related limitations in Plaintiff's RFC. The ALJ must evaluate each claimant's case

based on the information in the case record. Burch v. Barnhart, 400 F.3d 676,682 (9th Cir. 2005).

The ALJ is not required to discuss the combined effects of a claimant's impairments unless the

claimant provides evidence to establish equivalence. Id., at 683.

       Here, Plaintiffs briefing does not cite to any examples in the medical record to show that

his obesity affected his ability to function or exacerbated his other impairments in ways that were

not already accounted for in the RFC. The ALJ specifically noted that Plaintiff's obesity was a

severe impairment and explained that it did not exacerbate any impairment such that Plaintiff

satisfied a listing at step three. (Tr. 15-16.) Further, in Plaintiffs disability report of November 18,

2017, Plaintiff did not cite obesity as a medical condition that limited his ability to work. (Tr. 17,

242.) In his function report of January 25, 2017, Plaintiff did not cite obesity as a limiting

impairment. (Tr. 213-21.) On this record, the ALJ properly evaluated Plaintiff's impairments based




PAGE 8 - OPINION AND ORDER
        Case 6:20-cv-00108-CL           Document 22         Filed 09/21/21          Page 9 of 9




on the case record and reasonably accounted for Plaintiffs obesity-related limitations in the RFC.

The ALJ's decision is affirmed.

                                          CONCLUSION

       For the reasons stated, the Commissioner's decision is AFFl.1.'-JJ<Ll:J,.,

       IT IS SO ORDERED.

       DATED this 21st day of September, 2021.




PAGE 9-OPINION AND ORDER
